DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
2.	The amendment filed on 07/05/2022 has been entered into this application. 

Continued Examination under 37 CFR 1.114

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/05/2022 has been entered. An action on the RCE follows.
Response to Arguments
4.	Applicant’s argument, filed on 07/05/2022, with respect to claim 1 has been fully considered and they are persuasive.

Allowable Subject Matter

5.	Claims 1-10 and 12-20 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:
7.	As to Claim 1, the prior arts of record alone or in combination fails to teach or suggest the claimed “tilting the substrate to an electron channeling contrast imaging condition;
performing a second scan of one or more regions of the substrate determined based on the first set of coordinates of the first defect map to produce a plurality of electron channeling contrast (ECC) images of the defects;
acquiring energy dispersive X-ray spectroscopy (EDS) signals while acquiring the ECC images; and
characterizing the defects based on the ECC images and EDS signals”, along with all other limitations of claim 1. 
8.	As to Claim 12, the prior arts of record alone or in combination fails to teach or suggest the claimed “tilt the substrate to an electron channeling contrast imaging condition;
direct the electron beam toward the substrate based on the first set of coordinates of the defect map to produce a plurality of electron channeling contrast (ECC) images of the plurality of defects;
acquire energy dispersive X-ray spectroscopy (EDS) signals while acquiring the ECC images; and
characterize the plurality of defects based on the ECC images and EDS signals”, along with all other limitations of claim 12.
9.	As to Claim 17, the prior arts of record alone or in combination fails to teach or suggest the claimed “tilting the substrate to an electron channeling contrast imaging condition;
acquiring a plurality of ECC images of one or more regions of the substrate
determined based on the first set of coordinates;
acquiring energy dispersive X-ray spectroscopy (EDS) signals while acquiring the ECC images; and
characterizing the one or more defects based on the ECC images and EDS signals”, along with all other limitations of claim 17.
10.	Chen (US 2020/0211168 A1) teaches performing a first scan of a substrate to produce a first defect map but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886